DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites the limitations “the top housing having a pair of perpendicular back walls” (ln 2) and “a right clip and a left clip coupled to a right back wall and a left back wall of the pair of back walls respectively” (ln 8-10). As currently drafted, it is unclear if the back walls in the limitation “a right back wall and a left back wall of the pair of back walls” (ln 8-10) are the same back walls from the limitation “a pair of perpendicular back walls” (ln 2) or a different pair of back walls that are not perpendicular. Confusion may be reduced by rewording the limitation on line 2 to read, “the top housing having a pair of back walls comprising a right back wall perpendicular to a left back wall”. Alternatively, confusion may be reduced by rewording the limitation on lines 8-10 to read, “a right one of the perpendicular back walls and a left one of the perpendicular back walls respectively”. 
Claim 3 recites the limitation “the pair of back walls” throughout the claim and is indefinite because it is unclear if “the pair of back walls” refers to the same “pair of perpendicular back walls” from claim 1 or another set of back walls. Confusion may be reduced by maintaining consistent terminology throughout the claims. 
Claim 5 recites the limitation “the pair of back walls” (ln 4) and is indefinite because it is unclear if “the pair of backwalls” refers to the “pair of perpendicular back walls” from claim 1 or another set of back walls. Confusion may be reduced by maintaining consistent terminology throughout the claims. 
Claim 12 recites the limitation “the top housing having a pair of perpendicular back walls” on line 2, “a right back wall and a left back wall of the pair of back walls” on line 3, and “pair of back walls” throughout the claim. As currently drafted, it is unclear if the back walls and the perpendicular back walls of these limitations are the same. Confusion may be reduced by rewording the limitation on line 2 to read, “the top housing having a pair of back walls comprising a right back wall perpendicular to a left back wall” and maintaining consistent terminology throughout the claim.
Claims 2, 4, 6-11 are indefinite because the base claim from which they depend is indefinite. 
Allowable Subject Matter
Claims 1-12 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Snyder (US Pub No 2015/0313191), Brown (US Pub No 2017/0258056), Kim (US Pub No 2012/0055413), Augustyniak (US Patent No 4,684,462), and Jang Nak Ju (KR 101119152 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644